Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

AFTER-FINAL AMENDMENT
The after-final amendments filed Dec 13, 2021 to the claims have been entered.
Also, the supplemental amendment filed on Dec 27, 2021 (including the drawings) have been entered.


Allowable Subject Matter
Claims 1-4, 7,10-13,18 and 21-30 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: rendering the 3D virtual objects of the plurality of 3D visualization components in the virtual environment based on the one or more data sets to provide a plurality of different views of the plurality of 3D virtual objects in the virtual environment to the plurality of client devices, wherein each of the plurality of different views is generated based on a view location in the virtual environment of a corresponding client device, and the plurality of 3D virtual objects are bound to different enterprise data sets and provided for view together in the virtual environment as a virtual enterprise dashboard and displaying a 

As per independent claims 13 and 18, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612